Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 1 of 25




                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                               3:06 pm, May 29, 2020

                                                        JEFFREY P. COLWELL, CLERK
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 2 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 3 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 4 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 5 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 6 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 7 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 8 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 9 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 10 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 11 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 12 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 13 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 14 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 15 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 16 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 17 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 18 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 19 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 20 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 21 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 22 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 23 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 24 of 25
Case 1:20-cv-01536-WJM Document 1 Filed 05/29/20 USDC Colorado Page 25 of 25
